     Case 6:19-cv-06015-SOH Document 14             Filed 04/29/20 Page 1 of 1 PageID #: 956



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

ROBERT D. WURZBURG                                                                     PLAINTIFF

v.                                     Case No. 6:19-cv-6024

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                    DEFENDANT
                                            JUDGMENT
         Before the Court is the Report and Recommendation filed April 14, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 13).

Judge Bryant recommends affirming the ALJ’s decision denying Plaintiff’s claim for Social Security

benefits and dismissing Plaintiff’s case with prejudice.

         Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1). Therefore, based on its own de novo review, the Court adopts

the Report and Recommendation (ECF No. 13) in toto. The ALJ’s decision in this matter is hereby

AFFIMRED. Accordingly, Plaintiff’s case is hereby DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED, this 29th day of April, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
